Judgment unanimously modified, on the law and facts, in accordance with memorandum and. as modified, affirmed, with costs. Memorandum: Pursuant to section 30 of the Highway Law. the State of New York appropriated 5.890 acres of claimants’ dairy farm for the relocation and reconstruction of Routes 248 and 37 in the Town of Greenwood. Steuben County. The Court of Claims awarded compensation of $5.835 with 6% interest from February 19, 3970 to August 19, 1970 and from June 23. 3971 to January 31, 1973. Claimants appeal. The court’s valuation of ,$150 per acre for 4.734 acres of cropland is below the range of testimony and has no support in the record (Matter of City of New York [A. & W. Realty Corp.], 1 N Y 2d 428; Clearwater v. State of New York, 28 A D 2d 936). Accepting the State’s appraisal value, direct damages should be increased bv $188. The court made a further error of $595 in the State’s. favor in computing the value of 22 acres of cropland. ' This amount should also be added to claimants’ award. With these amounts included the award is increased to $6,618 with interest from the same dates. (Appeal from judgment of Court of Claims in claim for damages for permanent appropriation.) Present.— Witmer, J. P., Moule, Cardamone, Simons and Del Vecchio. JJ.